 1

 2

 3

 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10

11   MELVIN J HARRIS JR,           ) No. CV 19-800 DDP (FFM)
                                   )
12                Plaintiff,       ) ORDER TO SHOW CAUSE WHY
                                   ) COMPLAINT SHOULD NOT BE
13            v.                   ) DISMISSED FOR FAILURE TO
                                   ) EXHAUST ADMINISTRATIVE
14   SGT M. BARROSO, et al.,       ) REMEDIES
                                   )
15                Defendants.      )
                                   )
16                            I. PROCEEDINGS
17         Plaintiff, a state prisoner proceeding pro se and in forma pauperis, filed the
18   Complaint herein on February 1, 2019. (Docket No. 1.) The Court has reviewed the
19   complaint under 28 U.S.C. §§ 1915(g) and 1915A in order to determine whether this
20   action is frivolous and malicious; sues an immune defendant; or fails to state a claim
21   on which relief can be granted. As plaintiff’s failure to exhaust available
22   administrative remedies appears on the face of the Complaint, the Court orders
23   plaintiff to show cause why this action should not be dismissed without prejudice.
24

25                                    II. ALLEGATIONS
26         On October 23, 2018, plaintiff was involved in a riot in “B-yard” at Salinas
27   Valley State Prison (“SVSP”). Defendant Sergeant M. Barroso arrived after the riot
28   ///
 1   and interviewed the inmates involved. However, he did not interview plaintiff, as
 2   plaintiff was receiving medical attention at the time.
 3          After plaintiff received medical attention, he was sent directly to administrative
 4   segregation (“ad/seg”). Plaintiff was never interviewed and was not given the
 5   opportunity to sign a “marriage chrono” (also known as a “128-B chrono” or a
 6   “compatibility chrono”) to get back to B-yard. The next day, plaintiff received a
 7   “114D lock up order” written or authorized by defendants Lt. H. Clavijo and Captain
 8   R. Quintero. The order falsely stated that plaintiff was interviewed after the riot, that
 9   he had safety concerns, and that he refused to sign the marriage chrono. Plaintiff was
10   concerned that the order could get him hurt if he were transferred to a different prison
11   and placed in the general population.
12          Plaintiff filed a grievance. At his disciplinary hearing, non-defendant Lt.
13   Martinez told plaintiff that the officers who wrote the order sought to get plaintiff
14   transferred to another prison. Martinez told plaintiff that the officers based their
15   decision on information provided by a confidential source, who told them plaintiff
16   started the riot. (Id.)
17          Subsequently, plaintiff was given his RVR supplemental report, which is
18   attached to the Complaint. In the report, Barroso claimed that after the riot, plaintiff
19   stated he would not sign the chrono and he wanted to “812” the other participants
20   because he considered them enemies. Clavijo claimed that Barroso told him plaintiff
21   had refused to cooperate with Barroso regarding the interview and chrono.
22          Right before plaintiff was transferred to California State Prison – Lancaster
23   (“CSP-Lancaster”), Clavijo and Quintero told plaintiff they had made a big mistake in
24   stating in the 114D lock up order that plaintiff had safety concerns and refused to sign
25   the chrono. They told plaintiff to get rid of the order, as it could put him in danger.
26   Plaintiff got rid of the order, and the order was corrected. However, the inmates who
27   were involved in the riot learned that plaintiff was supposedly sent to ad/seg because
28   of self-expressed safety concerns. The inmates relayed that false information to

                                                 2
 1   inmates at CSP-Lancaster. Because of that false information, plaintiff was jumped by
 2   three inmates five days after arriving at CSP-Lancaster. Plaintiff lost a tooth and
 3   suffered a fractured jaw.
 4         There is a grievance procedure at SVSP. Plaintiff filed a grievance circa
 5   November 13, 2018 (“Appeal SVSP 18-6443”). Plaintiff requested an interview, a
 6   chance to sign the marriage chrono, and the correction of his lock-up order. He named
 7   defendants as wrongdoers and expressed concern about the false lock-up order.
 8   Plaintiff reached the second level of review on December 18, 2018. The grievance
 9   procedure is not completed. Plaintiff is waiting for the appeal coordinator’s response,
10   which has been delayed.
11

12                                       III. ANALYSIS
13   A.    Standard of review.
14         Dismissals for failure to state a claim under 28 U.S.C. §§ 1915 and 1915A use
15   the same standards as those applied to dismissals under Federal Rule of Civil
16   Procedure 12(b)(6) (“Rule 12(b)(6)”). See Lopez v. Smith, 203 F.3d 1122, 1127 (9th
17   Cir. 2000); Wilhelm v. Rotman, 680 F.3d 1113, 1121 (9th Cir. 2012). A complaint
18   may be dismissed under Rule 12(b)(6) for failure to state a claim for two reasons: (1)
19   lack of a cognizable legal theory or (2) insufficient facts under a cognizable legal
20   theory. Mendiondo v. Centinela Hosp. Med. Ctr., 521 F.3d 1097, 1104 (9th Cir.
21   2008). In determining whether a complaint states a claim on which relief may be
22   granted, allegations of material fact are taken as true and construed in the light most
23   favorable to the nonmoving party. Parks Sch. of Bus., Inc. v. Symington, 51 F.3d
24   1480, 1484 (9th Cir. 1995). Finally, pro se litigants in civil rights cases should be
25   given leave to amend their pleadings unless it is absolutely clear that the deficiencies
26   cannot be cured by amendment. Lopez, 203 F.3d at 1127-29.
27   ///
28   ///

                                                 3
 1   B.    Discussion.
 2         The PLRA requires that inmates exhaust all available administrative remedies
 3   before filing “any suit challenging prison conditions,” including, but not limited to,
 4   suits under Section 1983. Woodford v. Ngo, 548 U.S. 81, 85, 126 S. Ct. 2378, 165 L.
 5   Ed. 2d 368 (2006). Proper exhaustion of available remedies is mandatory, Booth v.
 6   Churner, 532 U.S. 731, 741, 121 S. Ct. 1819, 149 L. Ed. 2d 958 (2001), and “[p]roper
 7   exhaustion demands compliance with an agency’s deadlines and other critical
 8   procedural rules,” Woodford, 548 U.S. at 90. As relevant, a California prisoner’s
 9   administrative remedies are not deemed exhausted unless the prisoner completes the
10   third level of administrative review. Cal. Code Regs. tit. 15, § 3084.1(b).
11         Exhaustion must be completed prior to filing suit; completion during the
12   pendency of the litigation does not satisfy the PLRA. McKinney v. Carey, 311 F.3d
13   1198, 1200-01 (9th Cir. 2002). If exhaustion is not completed prior to filing suit, the
14   unexhausted claims must be dismissed without prejudice. Id. However, an inmate is
15   required to exhaust only available remedies. Booth, 532 U.S. at 736; Brown v. Valoff,
16   422 F.3d 926, 936-37 (9th Cir. 2005). To be available, a remedy must be available “as
17   a practical matter”; it must be “capable of use; at hand.” Brown, 422 F.3d at 937.
18         “[F]ailure to exhaust is an affirmative defense under the PLRA,” and prisoner
19   plaintiffs are therefore not required to “specially plead or demonstrate” exhaustion in
20   their complaints. Jones v. Bock, 549 U.S. 199, 216, 127 S. Ct. 910, 166 L. Ed. 2d 798
21   (2007). However, where failure to exhaust appears plainly on the complaint’s face,
22   the complaint may be subject to dismissal for failure to state a claim. Id. at 215; see
23   also Wyatt v. Terhune, 315 F.3d 1108, 1120 (9th Cir. 2003), overruled on another
24   ground by Albino v. Baca, 747 F.3d 1162 (9th Cir. 2014) (“A prisoner’s concession to
25   nonexhaustion is a valid ground for dismissal, so long as no exception to exhaustion
26   applies”); Eha v. California Inst. for Men, No. CV 15-7787-AB (GJS), 2015 WL
27   8664155, at *3 (C.D. Cal. Dec. 10, 2015) (sua sponte dismissing prisoner’s pleading
28   at screening stage on ground that failure to exhaust appeared on pleading’s face).

                                                 4
 1         Here, plaintiff states in the Complaint that he did not complete administrative
 2   procedures before filing. His attachments are in line with this assertion, in that they
 3   indicate he has only reached the second level of review on Appeal SVSP 18-6443.
 4   Plaintiff’s allegations of delay do not plausibly suggest the unavailability of the
 5   grievance procedure. Appeal SVSP 18-6443 appears to be duly progressing through
 6   the review levels, and in fact plaintiff signed the Complaint barely a month after
 7   completing second-level review.
 8         It therefore appears on the Complaint’s face that plaintiff did not exhaust
 9   available administrative remedies before filing suit. Accordingly, the Court will grant
10   plaintiff the opportunity to show cause why this action should not be dismissed
11   without prejudice.
12

13                                         IV. ORDER
14         For the foregoing reasons, the Court orders plaintiff to show cause in writing,
15   within 30 days of this order’s date, why this action should not be dismissed without
16   prejudice for the failure to exhaust administrative remedies before filing. Plaintiff is
17   hereby warned that if he fails to respond in writing to this order, or if his
18   submission fails to show cause as specified, the Court will recommend the
19   dismissal of this action without prejudice.
20

21   DATED: February 21, 2019
                                                   /s/ Frederick F. Mumm
22                                               FREDERICK F. MUMM
                                               United States Magistrate Judge
23

24

25

26

27

28

                                                 5
